DREW, Acting Chief Justice.
We are requested to review a decision of the District Court of Appeal, Fourth District,1 because of an asserted conflict with an earlier decision of this Court in Adams v. Elliott,2 wherein this Court stated:
“Where a crime may be punished as a misdemeanor or as a felony, all doubts will be resolved in the defendant’s favor and the crime will be considered a misdemeanor only.”
In the recent case of Brown v. State 3 we approved and adopted the opinion of the same Fourth District Court of Appeal, which opinion is consistent with the holding of the district court in this case. In so doing we expressly receded from and overruled whatever statements in or inferences from Adams v. Elliott, supra, that were contrary to the holding of the district court in Brown, including the above statement now relied upon for conflict. That portion of Adams v. Elliott relied upon for conflict having been expressly overruled, petitioner no longer has a basis for conflict. The Petition for a Writ of Certiorari must accordingly be, and the same hereby is, denied.
It is so ordered.
THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.

.State ex rel Lipke v. Cowart, 234 So.2d 149 (4th Dist.Ct.App.Fla.1970).


. 128 Fla. 79, 174 So. 731 (1937).


. 237 So.2d 129 (Fla.1970).